  Case 1:20-cv-02799-RJD-SMG Document 12-1 Filed 10/08/20 Page 1 of 4 PageID #: 39
                                        Individual Practices of

                        MAGISTRATE JUDGE STEVEN M. GOLD

                                     United States District Court
                                     Eastern District of New York
                                       225 Cadman Plaza East
                                   Chambers 1217, Courtroom 13-D
                                      Brooklyn, New York 11201
                                      Telephone: (718) 613-2560
                                         Fax: (718) 613-2565

Unless otherwise ordered by Magistrate Judge Gold in a specific case, matters before Magistrate Judge
Gold shall be conducted in accordance with the following practices:

1. COMMUNICATIONS WITH CHAMBERS

       A. Letters

       Except for parties proceeding pro se, all communications with chambers shall be filed via ECF.
       Hard copies of electronic filings or correspondence between counsel are not to be mailed, faxed or
       hand-delivered chambers unless prior authorization is obtained from chambers.

       B. Telephone Calls and Case Related Inquiries

       For case related questions including deadlines and confirmation of conference dates, counsel are
       to electronically access the docket sheet for this information. Counsel may call (718) 613-2610 if
       assistance with accessing the docket sheet is needed. Counsel are not to ask the party answering
       the line to read the docket sheet for them.

       Chambers should only be contacted if on the day of the conference, the parties cannot appear due
       to an emergency and counsel wish to inform the Court that an electronic application is
       forthcoming, in which case counsel may contact Saudia Gillespie at (718) 613-2560 between 9:00
       a.m. - 5:00 p.m. Adjournment requests are not be made telephonically.

       C. Faxes

       Faxes to chambers are permitted only in extraordinary circumstances where an electronic filing of
       the document is not possible AND permission from chambers is previously obtained. Copies of
       faxes must also be simultaneously faxed to all counsel. No document longer than 5 pages may be
       faxed. DO NOT FOLLOW WITH HARD COPY.
Case 1:20-cv-02799-RJD-SMG Document 12-1 Filed 10/08/20 Page 2 of 4 PageID #: 40

         D. Request for Adjournments or Extension of Time

         All requests for adjournments of conferences or extensions of time must be electronically
         filed, as motions, no later than 48 hours in advance of the conference date (or 3:00 p.m.
         the previous Thursday if the conference is scheduled for the following Monday or 3:00
         p.m. the previous Friday if the conference is scheduled for the following Tuesday), on
         consent of all parties (merely copying the adversary on the request is insufficient),
         and state the following:

                1)      the original date of the conference and/or deadline,
                2)      the number of previous requests for adjournment or extension,
                        whether these previous requests were granted or denied
                3)      whether the adversary consents, and, if not, the reasons given by the
                        adversary for refusing to consent,
                4)      the reason for the adjournment request
                5)      a suggested adjournment date
                6)      if the requested adjournment or extension affects any other scheduled
                        dates, a proposed Revised Scheduling order must be attached.

     COUNSEL ARE NOT TO ATTEMPT TO SEEK ADJOURNMENTS BY
     TELEPHONE.

   2. MOTIONS

         A. Pre-Motion Conferences in Civil Cases

         For discovery motions, follow Local Civil Rules 37.3 and 6.4. For motions
         other than discovery motions, in all cases where the parties are represented by
         counsel and in other than habeas corpus/prisoner petitions and Social Security
         and Bankruptcy appeals, a pre-motion conference with the court is required
         before making any dispositive motion, motion for a change of venue or to
         amend a pleading pursuant to Rule 15 of the Fed. R. Civ. P. where leave of
         court is required.

         B. Courtesy Copies

         Courtesy copies are NOT required unless specifically requested by the Court in a particular
         case.

         C. Memoranda of Law

         Unless prior permission has been granted, memoranda of law in support of
         and in opposition to motions are limited to 25 pages, and reply memoranda
         are limited to 10 pages. Memoranda of 10 pages or more shall contain a
         table of contents.

         D. Filing of Motion Papers

         For all motions referred to the magistrate judge, motion papers shall be filed via ECF by
         each party when they are due.
Case 1:20-cv-02799-RJD-SMG Document 12-1 Filed 10/08/20 Page 3 of 4 PageID #: 41

         E. Oral Argument on Motions
         Parties may request oral argument by letter at the time their moving or
         opposing or reply papers are filed. The court will determine whether
         argument will be heard and, if so, will advise counsel of the argument date.
         F. Motions Implicating Fed. R. App. P. 4(a)(4)(A) or Similar Time-Limiting Rules:

         If any party concludes in good faith that delaying the filing of a motion, in order to comply
         with any aspect of these individual practices, will deprive the party of a substantive right,
         the party may file the motion within the time required by the Federal Rules of Civil and/or
         Appellate Procedure, together with an explanation of the basis for the conclusion.

   3. PRETRIAL PROCEDURES

         A. Joint Pretrial Orders in Civil Cases

         Unless otherwise ordered by the Court, within 60 days from the date for the completion of
         discovery in a civil case, the parties shall submit to the court for its approval of a joint
         pretrial order, which shall include the following:

         i.      The full caption of the action.

         ii.     The names, addresses (including firm names), and telephone and fax numbers
                 of trial counsel.

         iii.    A brief statement by plaintiff as to the basis of subject matter jurisdiction, and a
                 brief statement by each other party as to the presence or absence of subject
                 matter jurisdiction. Such statements shall include citations to all statutes relied
                 on and relevant facts as to citizenship and jurisdictional amount.

         iv.     A brief summary by each party of the claims and defenses that party has
                 asserted which remain to be tried, without recital of evidentiary matter but
                 including citations to all statutes relied on. Such summaries shall identify all
                 claims and defenses previously asserted which are not to be tried.

         v.      A statement by each party as to whether the case is to be tried with or without a
                 jury, and the number of trial days needed.

         vi.     A statement as to whether or not all parties have consented to trial of the
                 case by a magistrate judge (without identifying which parties have or have
                 not so consented).

         vii.    Any stipulations or agreed statements of fact or law which have been agreed
                 to by all parties.

         viii.   A list of the names and addresses of all witnesses, including possible witnesses
                 who will be called only for impeachment or rebuttal purposes and so designated,
                 together with a brief narrative statement of the expected testimony of each
                 witness. Only listed witnesses will be permitted to testify except when prompt
                 notice has been given and good cause shown.

         ix.     A designation by each party of deposition testimony to be offered in its case in
Case 1:20-cv-02799-RJD-SMG Document 12-1 Filed 10/08/20 Page 4 of 4 PageID #: 42

                  chief, with any cross-designations and objections by any other party.

          x.      A list by each party of exhibits to be offered in its case in chief, with one start
                  indicating exhibits to which no party objects on any ground.

          xi.     Motions in limine, including but not limited to motions regarding Daubert or
                  privilege contentions, must be identified and briefly summarized in the pretrial
                  order.

   B. Filings Prior to Trial in Civil Cases

   Unless otherwise ordered by the Court, each party shall file, 15 days before the date of
   commencement of trial if such a date has been fixed, or 30 days after the filing of the final pretrial
   order if no trial date has been fixed:

   i.     On the Thursday before trial in jury cases, requests to charge and proposed voir-dire
          questions. Requests to charge should be limited to the elements of the claims, the
          damages sought and defenses. General instructions will be prepared by the court.

   ii.    By claim, a detailed statement regarding damages and other relief sought;

   iii.   In non-jury cases, a statement of the elements of each claim or defense involving such
          party, together with a summary of the facts relied upon to establish each element;

   iv.    In all cases, motions addressing any evidentiary or other issues which should be resolved
          in limine: and

   v.     In any case where such party believes it would be useful, a pretrial memorandum.
